Case 3:18-cv-02446-FLW-DEA Document 27 Filed 11/01/18 Page 1 of 3 PageID: 306




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT Of NEW JERSEY


 FRUTTA BOWLS FRANCHISING LLC,                                     (Electronically Filed)

                              Plaintiff,
                                                        Civil Case No.: 3:18-CV-02446-FLW-DEA
               V.

                                                    :     STIPULATION OF SETTLEMENT
 JUSTIN BITNER, DOUGLAS LANG,
 JACK E. KESSLER, III,
 GRAiN & BERRY CAFE, LLC,
 a Florida corporation, and
 ACAI GROUP LLC, a Florida corporation,

                              Defendants.

            Certain parties to this action, having amicably adjusted same, hereby
    stipulate and agree as follows:

       1..     Plaintiff shall pay Defendant, Justin Bither, the total sum of two hundred
    thousand dollars ($200,000.00) in full settlement of any and all claims that the
    Defendant, Justin Bitner, may have against the Plaintiff and Plaintiff does hereby
    waive all rights to pursue any or all actions available to it against Defendant, Justin
    Bither (that accrued as of the date set forth below). This Stipulation of Settlement
    resolves all claims by and among the Plaintiff and the Defendant, Justin Bitner,
    including without limitation any claims that Defendant Bither maintains any
    ownership interest in any Frutta Bowl entity. In addition, Plaintiff agrees to
    indemnify Defendant, Justin Bither, for any and all liabilities either known to the
    Plaintiff and or disclosed by Defendant, Justin Bitner to the Plaintiff as set forth in
    that certain Indemnification and Release, the terms of which are incorporated by this
    reference. To constitute a disclosed liability, Defendant, Justin Bither must disclose
    any such liability prior to the date set forth below. Notwithstanding the aforesaid,
    the Plaintiff and the Defendant, Justin Bither, shall also execute mutual general
    releases. This shall include any and all liability associated with any personal
    guarantee signed by Justin Bither for the Plaintiff’s corporate offices.
    Notwithstanding anything to the contrary, Defendant Justin Bither agrees and
    acknowledges that any disclosure of the terms set forth herein or his prior affiliation
    with the Plaintiff shall be deemed a material breach of the terms of this settlement
    agreement entitling the Plaintiff to any remedies at law or in equity, including
    without limitation a right to the immediate termination of any payments that remain
     due and owing to the Defendant Justin Bither hereunder. In addition, any use of the
                                                1
Case 3:18-cv-02446-FLW-DEA Document 27 Filed 11/01/18 Page 2 of 3 PageID: 307



    Plaintiff’s name by the Defendant Justin Bither shall also be deemed a material breach
    of the terms set forth herein entitling the Plaintiff to the remedies set forth above.


       2.      The two hundred thousand dollars ($200,000.00) set forth above shall be
    paid in installments with an initial payment of seventy-five thousand dollars
    ($75,000.00) paid upon execution of this Stipulation of Settlement. The balance of one
    hundred twenty-five thousand dollars ($125,000.00) shall be paid without interest on
    the fifteenth day of each month beginning January 15, 2019 in the amount of five
    thousand two hundred eight and 33/100 dollars ($5,208.33) and continuing thereafter
    on the ;5th day of each month. The final monthly payment shall be due and payable
    on or before December 15, 2020.


       3.     In the event that any payment due hereunder is not made by the due date,
    then Plaintiffs shall be deemed in default of this stipulation. Upon default, the entire
    remaining balance shall be accelerated and shall be immediately due and payable.
    Additionally, Defendant, Justin Bither shall be entitled to have judgment entered
    against Plaintiff.


       4.      In the event of default, Plaintiff shall be liable to Defendant for reasonable
    attorney’s fees incurred in moving to enforce this Stipulation of Settlement and in the
    collection of same. Reasonable attorney’s fees shall be determined without reference
    to the sums due.


      5.      In the event of default as aforesaid, Defendant, Justin Bitner may file a
    motion in this cause to enforce the terms of the settlement, as well as the terms of the
    default and attorney’s fees provisions set forth above.




                                                  2
Case 3:18-cv-02446-FLW-DEA Document 27 Filed 11/01/18 Page 3 of 3 PageID: 308



         6.      Upon the filing of this stipulation, this matter shall be dismissed as to
      Defendant, Jusfin Bither, provided, however, that either Plaintiff or Defendant Bitner
      may move in this cause to enforce the terms of this Stipulation of Settlement as
      aforesaid.

      Justin Bitner; Pro-se                                             SPADEA LIGNANA
                                                                 Aftorneys for. Plaintiff




By:                                                       By:
            Bitner                                               Joel Scj(vtz, Esq.
                                                                      I
                                                                  SP4JEA UdNANA
                                                                  The Philadelphia Building
                                                                  1315 Walnut Street, Suite 1532
                                                                   Philadelphia, PA 19107
                                                                   Phone: 215.525.1165
                                                                   facsimile: 800.797.0422
                                                                  Attorneys for Plaintiff Frufta Bowl
                                                                  franchising, LLC




      SO ORDERED:                                                 a’
                                                                       fuSDJ
                                                          cv-.    L. L3c




                                                   3
